ON RETURN TO REMAND
PATTERSON, Presiding Judge.
We remanded this cause to the trial court with instructions to conduct a hearing on Kenneth Bernard Melvin’s motion to amend his sentence and to rule on that motion. 583 So.2d 1365. The trial court has duly complied with our instructions and has filed a return setting out the action taken.
The trial court, finding that all restitution, costs, and payments to the Victims’ Compensation Fund have been paid by Melvin, as previously ordered, amended the sentence so that it would be in accord with the original plea bargain agreement. The court’s sentence, as amended, provided that Melvin would serve nine years’ imprisonment and that the sentence would be suspended pending successful completion of two years’ probation. All remaining charges against Melvin were nol-prossed in accordance with the agreement.
The relief sought by Melvin on appeal having been obtained, the conviction and sentence, as amended, are due to be, and they are hereby, affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.